DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-18 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17  of copending Application No. 17/136774 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

               
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamsai (9,890,505).
                              
Regarding claim 1, Shamsai teaches a beam (100) for use in construction of a long span bridge structure comprising: a generally vertical web (110) extending longitudinally between a first terminus and a second terminus; a generally horizontal planar (120) formed integrally with the web at an upper terminus and extending cantilever to form a pair of opposing flanges (121, 122); an enlarged bulb (141) formed integrally with the web at a lower terminus and opposing the upper terminus, said bulb further having a horizontal lower edge (140), a pair of vertical opposed side edges, and tapering angularly upward from the side edges to the web (Figure 1b); a plurality of diaphragms (131, 132) formed integrally with the web and spaced apart along the beam supporting the flanges (Figure 2c), each diaphragm spanning laterally between a side of the web and one of the flanges and the angularly upward taper of the bulb; and a plurality of reinforcing members (161) extending longitudinally between the first terminus and the second terminus through at least one of the group consisting of: the bulb (141); the web; and the horizontal planar support; wherein the reinforcing members are prestressed and the beam is cast from concrete as a unitary4Utility Patent Ser. No. 17/136,695body (Column 2, Line 39).  

Regarding claim 2, Shamsai teaches an end block (151) formed at the first terminus and the second terminus, each end block formed as a vertical extension of the vertical opposed side edges between the bulb to the flanges; wherein the end block is cast from concrete as part of the unitary body.  
Regarding claim 3, Shamsai teaches the plurality of diaphragms are formed as pairs between respective sides of the web and respective flanges at the same longitudinal position along the beam (Figure 2C).  

Regarding claim 4, Shamsai teaches the pairs of diaphragms (131,132) are spaced apart by a spacing distance, and wherein the spacing distance sufficient such that a load applied to an outer portion of one of the flanges will be transmitted to the web via one of the diaphragms (Column 2, Lines 45-50).  

Regarding claim 5, Shamsai teaches the spacing distance is less than 30 times a flange thickness of the flanges (Column 2, Lines 50-55).  

Regarding claim 6, Shamsai teaches laterally extending internal reinforcements (1102) at least at longitudinal positions coinciding with the diaphragms.  

Regarding claim 7, Shamsai teaches laterally extending internal reinforcements (1102) at least at longitudinal positions coinciding with the diaphragms.  

Regarding claim 8, Shamsai teaches the plurality of diaphragms (131, 132) are formed as pairs between respective sides of the web and respective flanges at the same longitudinal position along the beam (Figure 2c).  

Regarding claim 9, Shamsai teaches the pairs of diaphragms are spaced apart by a spacing distance, and wherein the spacing distance sufficient such that a load applied to an outer portion of one of the flanges will be transmitted to the web via one of the diaphragms (Column 2, Lines 45-55).  

Regarding claim 10, Shamsai teaches the spacing distance is less than 30 times a flange thickness of the flanges (Column 2, Lines 45-55).  

Regarding claim 11, Shamsai teaches] laterally extending internal reinforcements (1102) at least at longitudinal positions coinciding with the diaphragms.  

Regarding claim 12, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 1 (Figure 3B).  

Regarding claim 13, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according 6Utility Patent Ser. No. 17/136,695to claim 2 (Figure 3B).  

Regarding claim 14, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 3 (Figure 3B).  

Regarding claim 15, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 4 (Figure 3B).  
Regarding claim 16, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 5 (Figure 3B).  

Regarding claim 17, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 6 (Figure 3B).  

Regarding claim 18, Shamsai teaches a long span vehicle bridge structure including a plurality of beams according to claim 7 (Figure 3B).
                                                             
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Grace teaches a beam with a bulb and diaphragms.                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        September 9, 2022